IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
ALLEN DEWAYNE MCFADDEN, JR.,

             Appellant,

 v.                                                     Case No. 5D17-2221

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed August 28, 2018

Appeal from the Circuit Court
for Orange County,
Dan Traver, Judge.

James S. Purdy, Public Defender, and
Alexandra   K. Galvin, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Deborah A. Chance,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      AFFIRMED. See Asencio v. State, 244 So. 3d 294, 297 (Fla. 4th DCA 2018)

(explaining that an audio recording may be authenticated by a records custodian of jail

calls, even if that custodian is not personally familiar with the defendant’s voice because

the question for the trial court is not whether the evidence is authentic, but whether

evidence exists from which the jury could reasonably conclude that it is authentic).


COHEN, C.J., BERGER and LAMBERT, JJ., concur.